Dismissed and Memorandum Opinion filed May 17, 2007







Dismissed
and Memorandum Opinion filed May 17, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00157-CV
____________
 
REBECCA STEWART, Appellant
 
V.
 
UNIFUND CCR PARTNERS, LLC, 
as Assignee of PALISADES COLLECTION LLC, Appellee
 
 

 
On Appeal from the
County Civil Court at Law No. 4
Harris County,
Texas
Trial Court Cause
No. 871550
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed February 13, 2007.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




In
addition, our records show that appellant has neither established indigence nor
paid the $125.00 appellate filing fee.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent);Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Order Regarding Fees
Charged in Civil Cases in the Supreme Court and the Courts of Appeals, Misc.
Docket No. 98-9120 (Tex. Jul. 21, 1998) (listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon
2005) (same).  After being given
the requisite ten-days= notice that this appeal was subject to
dismissal for failure to pay the appellate filing fee, appellant did not
respond.  See Tex. R. App. P. 42.3.  
On April
20, 2007, notification was transmitted to all parties of the court's intention
to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this
court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 17,
2007.
Panel consists of Chief Justice Hedges and Justices
Hudson and Guzman.